        Case 5:20-cv-03052-SAC Document 8 Filed 06/29/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

LARRY WAYNE MCVEY, JR.,

                             Plaintiff,

vs.                                            Case No. 20-3052-SAC

THAD JONES,

                       Defendant.

                                   O R D E R

      Plaintiff has filed an amended complaint in response to the

court’s screening order at Doc. No. 6.            The amended complaint is

now   before   the   court   for   screening.      The   court    applies   the

screening standards set out at pp. 1-3 of Doc. No. 6.

      The amended complaint alleges that on June 19, 2019, plaintiff

was arrested by Lt. Thad Jones of the Geary County Sheriff’s

Department on an “NCIC warrant hit for [a] probation violation.”

Doc. No. 7, p. 2.       Jones is the lone defendant in the amended

complaint.      Plaintiff     alleges      that   defendant      Jones   seized

plaintiff’s iPhone and at some point answered a call to the iPhone.

Plaintiff asserts that the iPhone has not been returned to him.

He further claims that defendant Jones intimidated plaintiff’s

fiancé into giving Jones all of plaintiff’s electronics without a

warrant.




                                       1
       Case 5:20-cv-03052-SAC Document 8 Filed 06/29/20 Page 2 of 4




     Answering a call

     When screening a case pursuant to 28 U.S.C. § 1915 the court

may dismiss a claim based on qualified immunity when the defense

is obvious from the face of the complaint and no further factual

record is required to be developed.            Banks v. Geary County Dist.

Court, 645 Fed.Appx. 713, 717 (10th Cir. 2016)(interior quotations

omitted).     Qualified immunity protects government officials from

liability for civil damages unless their conduct violates clearly

established    statutory     or   constitutional         rights   of   which    a

reasonable person would have known.             Weise v. Casper, 593 F.3d

1163, 1166 (10th Cir. 2010)(interior quotations omitted).

     To be “clearly established,” there must be an on-point Supreme

Court or published Tenth Circuit decision or alternatively the

clearly established weight of authority from other courts must

support the law as maintained by plaintiff.               Quinn v. Young, 780

F.3d 998, 1005 (10th Cir. 2015).       Existing precedent must place the

constitutional    question    beyond       debate   in   a   fashion   which   is

particularized to the facts in the case before the court.               Rife v.

Jefferson, 742 Fed.Appx. 377, 381 (10th Cir. 2018)(citing Mullenix

v. Luna, 136 S.Ct. 305, 308 (2015) and White v. Pauly, 137 S.Ct.

548, 552 (2017)).

     The court is aware of no Supreme Court precedent or published

Tenth Circuit decision which holds that a police officer may not

answer a call to a phone which has been seized and is in police

                                       2
       Case 5:20-cv-03052-SAC Document 8 Filed 06/29/20 Page 3 of 4




custody.   There may be a split of authority upon this issue among

circuit courts.     See U.S. v. Stiver, 9 F.3d 298, 302-03 (3rd Cir.

1993)(search    warrant,   broadly      interpreted,       gave     authority     to

answer phone); U.S. v. Passarella, 788 F.2d 377, 380 (6th Cir.

1986)(no privacy interest in conversations one is not a part of);

U.S. v. Vadino, 680 F.2d 1329, 1335 (11th Cir. 1982)(same); see

also, U.S. v. De La Paz, 43 F.Supp.2d 370, 371-76 (S.D.N.Y.

1999)(reviewing cases, phone owner had a privacy interest but

exigent    circumstances      justified        answering     phone        prior   to

arraignment without obtaining a warrant); but see U.S. v. Lopez-

Cruz, 730 F.3d 803, 809-11 (9th Cir. 2013)(answering call exceeded

consent to search phone).

     The court concludes that qualified immunity supports the

dismissal of plaintiff’s claim that his constitutional rights were

violated   when   defendant     Jones       allegedly    answered     a    call   to

plaintiff’s iPhone.

     Possession of phone

     The amended complaint states that defendant Jones still has

plaintiff’s phone. Plaintiff does not allege facts, however, which

plausibly show that possession of the phone is illegal or contrary

to the Constitution.

     Intimidation

     Finally,     plaintiff     alleges       that      defendant    intimidated

plaintiff’s     fiancé   into   giving        defendant     Jones    plaintiff’s

                                        3
         Case 5:20-cv-03052-SAC Document 8 Filed 06/29/20 Page 4 of 4




electronics.       This is a bald and conclusory accusation which is

not   buttressed         with   factual        assertions    demonstrating      that

defendant’s conduct violated plaintiff’s constitutional rights.

The court is not able to and may not round out plaintiff’s

complaint with additional facts.               Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997).            The amended complaint as it stands

fails to state a claim for relief.                    See Grady v. Garcia, 506

Fed.Appx. 812, 814 (10th           Cir. 2013)(conclusory allegations of

intimidation      and    fear    not   sufficient      to   establish   an   Eighth

Amendment claim); Elliot v. Davies, 1994 WL 97067 *1 (10th Cir.

3/28/1994)(same); Sullivan v. Adventist Health Systems, 2019 WL

4034472      *6    (D.Kan.       8/27/2019)(conclusory            allegations     of

intimidation and witness tampering fail to state a RICO claim);

Weaver    v.      City     of    Topeka,       1993   WL    544568    *2     (D.Kan.

12/21/1993)(conclusory          complaints       of   stalking,    harassment   and

intimidation do not implicate constitutional rights).

      Conclusion

      For the above-stated reasons, plaintiff’s amended complaint

fails to state a claim for relief and shall be dismissed without

prejudice.

      IT IS SO ORDERED.

      Dated this 29th day of June, 2020, at Topeka, Kansas.


                                S/Sam A. Crow ____________________________
                                Sam A. Crow, U.S. District Senior Judge

                                           4
